          Case 3:19-mc-80005-SK Document 25 Filed 08/02/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                        Civil Minutes


 Date: August 1, 2019                                               Judge: Hon. James Donato

 Time: 37 Minutes

 Case No.       MC 19-80005-SK
 Case Name      In Re DMCA Subpoena to Reddit, Inc.

 Attorney(s) for Plaintiff(s):   Alex H. Moss/David Greene
 Attorney(s) for Defendant(s):   Paul Polidoro

 Deputy Clerk: Lisa R. Clark                                Court Reporter: Katherine Sullivan

                                       PROCEEDINGS

Motion for De Novo Determination of Dispositive Matter Referred to Magistrate Judge – Held

                                   NOTES AND ORDERS

The Court hears argument on the motion and will issue a written order.




                                               1
